DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/366,771 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 June 2021 has been entered.
Claims 1, 9, and 17 have been amended.
Applicant’s arguments regarding the prior art rejections as presented in the previous Office action are considered moot in light of the new grounds of rejection (see Jung et al. (U.S. 2015/0142524) – art made of record).
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 

Claim Objections
Claim 1 (and similarly for claims 9 and 17) is objected to because of the following informalities:  there is a lack of antecedent basis for claimed element “the workload” (see line 3 of the claim). The claimed element should properly recite “a workload”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 9-10, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (U.S. 2014/0137107) (Hereinafter Banerjee) in view of Formanek et al. (U.S. 2018/0239648) (Hereinafter Formanek), further in view of Ramanath, .
As per claim 1, Banerjee discloses a method, comprising:
detecting that virtual machine is a high-performance virtual machine of a hypervisor (see for example Banerjee, this limitation is disclosed such that identifying of a virtual machine power management policy occurs, indicating the virtual machine is in a performance mode (i.e. “detecting a high-performance virtual machine”); paragraph [0056]. A virtual machine monitor (VMM, i.e. claimed “hypervisor”) virtualizes the hardware resources of a host to be allocated to virtual machines (i.e. “virtual machine [is] of a hypervisor”); paragraph [0055]); and
in response to the detecting, modifying, by a processing device, a configuration to increase performance of the high-performance virtual machine on the hypervisor (see for example Banerjee, this limitation is disclosed such that in response to the notification identifying, it is determined that power capping is to be removed (i.e. modifying a configuration to increase performance); paragraph [0056]).
Although Banerjee discloses detecting a high-performance virtual machine of a hypervisor, Banerjee does not explicitly teach detecting that the virtual machine was launched by the hypervisor.
However, Formanek discloses detecting that the virtual machine was launched by the hypervisor (see for example Formanek, this limitation is disclosed such that a hypervisor is instructed to instantiate (i.e. launching by the hypervisor) a virtual machine, and upon completion of the instantiation of the virtual machine information about the virtual machine is stored (i.e. “detecting that the virtual machine was launched”); paragraph [0058]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Banerjee by detecting virtual machine instantiation as taught by Formanek because it would enhance the teaching of Banerjee with an effective means of optimizing execution (as suggested by Formanek, see for example paragraph [0059]).
Although Banerjee in view of Formanek discloses in response to the detecting, modifying, by a processing device, a configuration of the hypervisor to increase performance of the high-performance virtual machine on the hypervisor, Banerjee in view of Formanek does not explicitly teach modifying a configuration of the hypervisor to increase performance.
However, Ramanath discloses modifying a configuration of the hypervisor to increase performance (see for example Ramanath, this limitation is disclosed such that hypervisor parameters are reconfigured for high performance; paragraph [0024]).
Banerjee in view of Formanek is analogous art with Ramanath because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Banerjee in view of Formanek by modifying hypervisor configuration to improve performance as taught by Ramanath because it would enhance the teaching of Banerjee in view of Formanek with an effective means of fixing any issues and improving system performance (as suggested by Ramanath, see for example paragraph [0024]).

However, Jung discloses detecting that a virtual machine is a high-performance virtual machine based on analyzing a workload on the virtual machine and resources required by the virtual machine (see for example Jung, this limitation is disclosed such that a configuration of customized virtual machines that is required to process a workload is determined. A processor determines the configuration of the customized virtual machines based on the computational resource requirement of the workload. Prior to determining the configuration of the customized virtual machines, the processor receives the computational resource requirements of the workload. For determining the configuration of the customized virtual machines, the process utilizes an expected performance level for the execution of the workload (i.e. “analyzing a workload on the virtual machine and resources required by the virtual machine”). In addition, the processor utilizes VM types including low-end, mid-end, and high-end; paragraph [0038]. There is a performance level on a scale of 10 for the virtual machine executing the workload. Based on the resource requirements for the workload, a configuration is determined for the customized virtual machines that will be able deliver a performance level for the execution of the work level, for example a performance level of 8 (i.e. “high-performance”); paragraph [0039]).
Banerjee in view of Formanek, further in view of Ramanath is analogous art with Jung because they are from the same field of endeavor, virtualization.
paragraph [0038]).
As per claim 2, Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung discloses the method of claim 1, wherein the high-performance virtual machine is self-designated as high-performing (see for example Banerjee, this limitation is disclosed such that power management policy indicating performance mode is from the VM (i.e. “virtual machine is self-designated as high-performing”); paragraph [0056]).
As per claim 6, Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung discloses the method of claim 1, further comprising: 
detecting that no high-performance virtual machines are currently active on the hypervisor (see for example Banerjee, this limitation is disclosed such that identifying of a virtual machine power management policy occurs, indicating the virtual machine is in a power saving mode (i.e. “detecting that no high-performance virtual machines are currently active”); paragraph [0056]. The virtual machine monitor (VMM, i.e. claimed “hypervisor”) virtualizes the hardware resources of a host to be allocated to virtual machines (i.e. “virtual machine [is] of a hypervisor”); paragraph [0055]); and 
in response to the detecting, modifying the configuration of the hypervisor to save power on the hypervisor (see for example Banerjee, this limitation is disclosed such that in paragraph [0056].
As per claim 7, Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung discloses method of claim 1, wherein the modifying the configuration of the hypervisor is performed without modifying any configuration of the high-performance virtual machine (see for example Banerjee, this limitation is disclosed such that power policy is changed by enforcing or removing power capping (i.e. without modifying any configuration of a virtual machine); paragraph [0056]).
Regarding claim 9, it is a system claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a system claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 14, it is a system claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 15, it is a system claim having similar limitations cited in claim 7.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 2.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2014/0137107) in view of Formanek (U.S. 2018/0239648), further in view of Ramanath (U.S. 2017/0060720), further in view of Jung (U.S. 2015/0142524) as applied to claims 1 and 9 above, respectively, and further in view of Oshins et al. (U.S. 2011/0296234) (Hereinafter Oshins).
As per claim 3, Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung discloses the method of claim 1, but does not explicitly teach the limitation wherein the configuration of the hypervisor is associated with a q-depth of a storage adapter of a host of the hypervisor.
However, Oshins discloses the limitation wherein the configuration of the hypervisor is associated with a q-depth of a storage adapter of a host of the hypervisor (see for example Oshins, this limitation is disclosed such that a hypervisor has interfaces at a storage target with a queue depth (i.e. q-depth); paragraph [0026]).
Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung is analogous art with Oshins because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung by considering queue depth as taught by Oshins because it would enhance the teaching of Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung with an effective means of effectively managing multiple I/O paths (as suggested by Oshins, see for example paragraph [0024]).
Regarding claim 11, it is a system claim having similar limitations cited in claim 3.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 4-5, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2014/0137107) in view of Formanek (U.S. 2018/0239648), further in view of Ramanath (U.S. 2017/0060720), further in view of Jung (U.S 2015/0142524) as applied to claims 1, 9, and 17 above, respectively, and further in view of Patel et al. (U.S. 2019/0095231) (Hereinafter Patel).
As per claim 4, Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung discloses the method of claim 1, but does not explicitly teach the limitation wherein the configuration of the hypervisor is associated with a power-saving C-state of the hypervisor.
However, Patel discloses the limitation wherein the configuration of the hypervisor is associated with a power-saving C-state of the hypervisor (see for example Patel, this limitation is disclosed such that platform features including c-states are adjusted in relation to a VMM (i.e. hypervisor); paragraph [0011]).
Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung is analogous art with Patel because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung by adjusting c-states in relation to a VMM (hypervisor) as taught by Patel because it would enhance the teaching of Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung with an effective means of adjusting features for virtual machines running on a common platform (as suggested by Patel, see for example paragraphs [0011]-[0012]).
modifying the configuration of the hypervisor comprises disabling the power-saving C-state of the hypervisor (see for example Patel, this limitation is disclosed adjusting features for a VMM includes disabling c-state; paragraphs [0011] and [0013]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 4.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 13, it is a system claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2014/0137107) in view of Formanek (U.S. 2018/0239648), further in view of Ramanath (U.S. 2017/0060720), further in view of Jung (U.S. 2015/0142524) as applied to claims 1 and 9 above, respectively, and further in view of Brennan et al. (U.S. 2015/0263983) (Hereinafter Brennan).
As per claim 8, Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung discloses the method of claim 1, but does not explicitly teach the limitation wherein the high-performance virtual machine is not designated as a desktop virtual machine or a server virtual machine.
the high-performance virtual machine is not designated as a desktop virtual machine or a server virtual machine (see for example Brennan, this limitation is disclosed such that a virtual machine is designated as a primary or active virtual machine (i.e. not designated as a desktop or server virtual machine); paragraph [0024]).
Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung is analogous art with Brennan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung by identifying a VM as taught by Brennan because it would enhance the teaching of Banerjee in view of Formanek, further in view of Ramanath, further in view of Jung with an effective means of instantiating a virtual machine acting as a critical component (as suggested by Brennan, see for example paragraph [0024]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 8.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Padala et al. (U.S. 2014/0337837) discloses that virtual machines are instantiated at particular performance level tiers; paragraph [0027].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/            Examiner, Art Unit 2196